Margery Kolliker brought this suit originally in the Cuyahoga Common Pleas against Hudson E. Willard in an effort to obtain a perpetual injunction against Willard, restraining him from constructing an alley across a lot adjacent to the lot owned by Kolliker.
It appears that Willard subdivided certain property into 26 lots which he sold with the exception of one lot which lot was adjacent to the property purchased by Kolliker. The deeds to all these properties contained restrictions concerning the use of the property for residence purposes only and the-type of building which might be constructed, etc.
Willard owned another property adjacent to the property in question' and began the construction of a 18 foot alley' way across the lot next to Kolliker’s residence.
The Common Pleas granted a perpetual injunction but the Court of Appeals denied the injunction and dismissed the petition on the ground that the construction of an alley would not violate the restrictions.
Kolliker in the Supreme Court contends:
That the placing of the alley-way in a lot in the subdivision would be a violation of the restrictions on said property.